Citation Nr: 9909452	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-26 497	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to service-connected residuals of a 
left tibia fracture.

2.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected residuals of a left 
tibia fracture.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia, including left knee disability, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1992 rating decision of the 
Boston, Massachusetts RO which, in pertinent part, denied 
service connection for arthritis of multiple joints, 
including the back and right knee, and increased the rating 
for residuals of a fracture of the left tibia from 10 to 20 
percent.  The veteran thereafter testified at a personal 
hearing in September 1993 where the issues were identified as 
being entitlement to an increased rating for residuals of the 
left tibia fracture, and service connection for left knee 
disability, right knee disability, and low back disability.  
By a December 1994 decision, service connection was granted 
for left knee disability, and a rating was assigned in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055 on 
account of the need for a knee prosthesis.  After assignment 
of a 100 percent rating for a definite time period following 
the knee replacement, Diagnostic Code 5055, a 30 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 for tibia impairment with knee disability.  See 
Diagnostic Code 5055.  



REMAND

The veteran has contended that he has right knee and back 
disabilities which are secondary to his previously service-
connected residuals of a left tibia fracture.  In this 
regard, the Board notes that service connection may be 
granted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection is also warranted where the evidence shows 
that a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has indicated that, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In addition, for a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service medical records show that the veteran sustained a 
fracture of the left tibia while playing football in 
August 1951.  Treatment consisted of closed reduction of the 
fracture and application of a plaster cast.  Thereafter, the 
available record indicates that the veteran was seen in 
June 1988 with complaints of low back pain.  The physician 
noted that the veteran had previously injured his back at 
work about a year and a half earlier.  Upon clinical 
evaluation, it was discovered that he had "chronic low back 
pain secondary to injury, exact etiology uncertain."  

In a statement dated in January 1993, Robert R. Pennell, 
M.D., noted that the veteran had to retire from work as a 
plumber because of severe degenerative changes of his lumbar 
spine.  Dr. Pennell opined that the malunion of the left 
tibia resulted in excessive strain in the medial joint 
compartment of the left knee resulting in a varus deformity 
that in turn caused the veteran to walk with a lurching gait.  
Dr. Pennell opined that walking and carrying heavy material 
required of the veteran on his job with the lurching gait 
resulted in a premature degeneration of the lumbar spine and 
of the medial joint compartment of the right knee.  Dr. 
Pennell further stated that, although there may have been 
some predisposition to degeneration of the right knee and 
lower back, he felt that both of these conditions were 
markedly accelerated by the veteran's abnormal gait.

At a VA examination of the joints in October 1993, the 
examiner noted that the veteran's gait was normal.  His right 
lower limb was 1/4 inch shorter than the left.  In a 
February 1994 addendum to the October 1993 examination 
report, the diagnoses included degenerative lumbar 
spondylosis, degenerative arthritis of the right knee, status 
post total knee replacement on left side for degenerative 
arthritis, and a history of twice fracturing the "right" 
tibia.  Although the examiner was asked to provide an opinion 
regarding the question of whether the veteran's left knee 
aggravated his right knee or back, he did not do so.  

Based on a review of the evidence, the Board finds that there 
is a conflict in the medical evidence that must be resolved 
for an equitable determination of the veteran's secondary 
service connection claims.  This is especially so regarding 
findings of the presence or absence of an abnormal gait that 
would lead to increased disability in other joints.  
Therefore, further examination of the right knee and back is 
warranted to determine, to the extent possible, the 
appropriate diagnoses and to determine whether service-
connected disability has caused or made worse any right knee 
or back disability.  

The Board also notes that the veteran testified during a 
personal hearing held at the RO in September 1993 that he was 
in receipt of Social Security disability benefits due to his 
back and knees.  However, there is no Social Security 
Administration (SSA) decision, or any supporting 
documentation for such decision, in the claims folder.  Those 
documents should be obtained in order to ensure that his 
claims are adjudicated on the basis of a complete evidentiary 
record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As for the increased rating issue, it should be pointed out 
that an appeal to the Board is initiated by filing a notice 
of disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (1998).  Then, after a statement of 
the case (SOC) is issued, the appeal is completed by filing a 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.200, 20.202.

In the present case, the veteran filed a notice of 
disagreement in October 1992 with respect to the denial of 
service connection for degenerative arthritis.  A SOC was 
issued in December 1992 on this service connection issue.  
However, when the veteran appeared at a September 1993 
hearing, the hearing officer sua sponte took up the increased 
rating question as well.  Thereafter, no SOC or supplemental 
statement of the case (SSOC) was issued on the increased 
rating issue until May 25, 1995.  An August 2, 1995, brief 
was submitted by the veteran's representative on this point, 
but it does not appear to have been timely filed so as to 
constitute a substantive appeal of the increased rating 
issue.  38 C.F.R. § 20.302(c) (if a SSOC covers an issue that 
was not included in the SOC, a substantive appeal must be 
filed with respect to this new issue within 60 days in order 
to perfect an appeal).  Since this is the first time the 
veteran has been made aware of a question regarding 
timeliness of appeal, the Board will remand this issue so 
that a SSOC may be issued on the timeliness issue and the 
veteran may be given an opportunity to submit evidence and/or 
argument on this point.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Finally, the Board notes that the veteran's 1993 VA Form 9 
(Appeal to Board of Veterans' Appeals) is not clear as to 
whether he desired a hearing before a member of the Board.  
He checked box 7A on the form in a manner that suggests that 
he indeed wanted such a hearing, but he also subsequently 
indicated that he wanted a hearing before a hearing officer 
at the RO (which was later conducted in September 1993).  In 
order to clarify this point, further action is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his back or right knee disorder that has 
not already been made part of the record, 
specifically including treatment records 
from Dr. Pennell, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 
3.159.

2.  The RO should contact the SSA to 
obtain records pertinent to the veteran's 
receipt of Social Security benefits as 
well as the medical records relied upon 
concerning such a claim.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
All pathology of the right knee and back 
should be described in detail and the 
examiner should state whether any such 
pathology was caused by or made worse by 
the veteran's left knee/tibia disability 
and, if so, to what degree.  If not, the 
examiner should reconcile his/her opinion 
with the one provided by the private 
physician in January 1993.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The rationale for 
any opinion should be explained in 
detail.

4.  The RO should take adjudicatory 
action with respect to the issues 
presented in this case.  If any benefit 
sought is not granted, a SSOC should be 
issued.  The SSOC should include a 
discussion regarding timeliness of appeal 
of the increased rating issue, 
§ 20.302(c), and should refer to all 
applicable regulations.  The veteran's 
intent regarding a hearing before a 
member of the Board should be clarified.  
If he desires such a hearing at the RO, 
arrangements for the hearing should be 
made.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any hearing requested at the RO, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -


